                      UNITED STATES DISTRICT COURT                           MAR fJ 3 2020
                     EASTERN DISTRICT OF KENTUCKY                              ..\·1' P.~MU.v~u
                     CENTRAL DIVISION AT LEXINGTON                     ,~,   ROBERT R. CARR
                                                                       uERK U.S. DISTRICT COURT

KORI MICHAEL YOUNG,                       )
                                          )
      Petitioner,                         )       Case No. 5:19-cv-467-HRW
                                          )
V.                                        )
                                          )
FRANCISCO QUINTANA, Warden,               )      MEMORANDUM OPINION
                                          )          AND ORDER
      Respondent.                         )

                                *** *** *** ***
      Kori Michael Young is an inmate at the Federal Medical Center in Lexington,

Kentucky. Proceeding without an attorney, Young filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. [D. E. No. l]. The Respondent then

filed a response to Young's petition [D. E. No. 1O], and Young filed a short letter in

reply [D. E. No. 12]. Thus, this matter is ripe for a decision from this Court. For

the reasons set forth below, the Court will deny Young's petition.

      In 2015, a federal grand jury indicted Young, charging him with being a felon

in possession of a firearm. See United States v. Kori Michael Young, No. 4: 15-cr-

195 at D. E. Nos. 1, 2 (E.D. Mo. 2015). Young eventually pied guilty to the charge.

See id. at D. E. No. 31. Then, on January 6, 2016, the United States District Court

for the Eastern District of Missouri sentenced him to 71 months in prison. See id. at

D. E. No. 46. Young neither appealed the district court's judgment nor filed a motion

to vacate his sentence pursuant to 28 U.S.C. § 2255.
      That said, Young has now filed a § 2241 petition with this Court. [D. E. No. 1].

Young claims the Bureau of Prisons (BOP) is improperly calculating his sentence.

[See id. at 1]. Specifically, Young suggests that he should receive credit against his

federal sentence for time he spent in custody between March 2015 and January 2016,

before his federal sentence was imposed. [See D. E. No. 1-1 at 2-3]. Accordingly,

Young asks this Court to grant him relief. [See D. E. No. 1 at 8].

      Young's petition, however, is unavailing because he has not established in

any clear way that the BOP erred in calculating his sentence.           After all, the

calculation of a federal prisoner's sentence is determined by 18 U.S.C. § 3585, and

subsection (b) makes it clear that a defendant shall only be given prior custody credit

if the applicable time period "has not been credited against another sentence." Here,

the U.S. Attorney's Office, on behalf of the Respondent, has demonstrated that

Young received credit against at least one Missouri state sentence for the March

2015 - January 2016 time period at issue in this case. Indeed, the U.S. Attorney's

Office has represented that "[o]fficial documentation maintained by the Bureau of

Prisons and used in computation of Young's federal sentence clearly demonstrates

that Young received credit against his state sentences during the period of March 4,

2015, through January 6, 2016." [D. E. No. 10 at 5]. The U.S. Attorney's Office

has also submitted a sworn declaration from a Management Analyst at the BOP's

Designation and Sentence Computation Center in which the Analyst clearly states,


                                          2
"According to records from Missouri, Young received credit against his ten year

sentence in [state] Case No. 1122-CR03576, from the date he was originally

sentenced on April 28, 2011 until he was paroled again on January 3, 2017, with his

maximum release date being April 27, 2021." [D. E. No. 10-1 at 3]. In light of the

representations and evidence put forth by the U.S. Attorney's Office, which Young

does not dispute in his reply [see D. E. No. 12], Young's habeas petition is simply

unavailing.

      Accordingly, it is ORDERED that:

      1. Young's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

         [D. E. No. 1] is DENIED.

      2. This action is DISMISSED and STRICKEN from the Court's docket.

      3. A corresponding Judgment will be entered this date.

      This ~A{_day of March, 2020.

                                                      Signed By:
                                                      Hona B, Wilhoit.   Jr.
                                                      United States Distrlet Judge




                                         3
